FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number: 000-525-33 ACCREDITED MEMBERS HOLDING CORPORATION (Exact name of the registrant as specified in its charter) Colorado 20-8097439 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 2 N. Cascade Avenue, Suite 1400 Colorado Springs, CO 80903 (Address of principal executive offices) 719-265-5821 Telephone number, including Area code (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting Company x There were 32,839,859 shares of the issuer's common stock, par value $0.001, outstanding as of August 1, 2011. ACCREDITED MEMBERS HOLDING CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2011 CONTENTS PART I – Financial Information Page Item 1.Financial Statements 2 Condensed consolidated financial statements (unaudited): Balance sheets 2 Statements of operations and comprehensive loss 3 Statement of equity and comprehensive loss 4 Statements of cash flows 5 Notes to unaudited consolidated financial statements 6 – 19 Item 2. Management’s Discussion and Analysis 20 Item 3.Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II – Other Information Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3.Defaults Upon Senior Securities 27 Item 4.Reserved 27 Item 5.Other Information 27 Item 6. Exhibits 28 1 ACCREDITED MEMBERS HOLDING CORPORATION CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) Assets Current assets: Cash $ $ Accounts receivable, net Inventory Prepaid expenses and other Investment in marketable securities Total current assets Property and equipment, net Intangible assets Cost investments Investment in marketable securities - Investment in debt securities Investment in derivative warrants Deposits and other assets Total assets $ $ Liabilities Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Notes payable: Related parties Other Deferred rent liability Derivative liability Total liabilities Equity: Preferred stock; $0.10 par value; authorized shares - 10,000,000 Series A; authorized shares - 425,000 Series A; issued and outstanding shares - 398,477 Common stock; $0.001 par value; Authorized shares - 100,000,000 Issued and outstanding shares - 34,139,859 and 32,839,859 (2011) and 32,625,859 and 31,325,859 (2010) Additional paid-in capital Other comprehensive loss ) Accumulated deficit ) ) Total AMHC shareholders' equity Noncontrolling interest (Note 10) ) - Total equity Total liabilities and equity $ $ See notes to unaudited condensed consolidated financial statements. 2 ACCREDITED MEMBERS HOLDING CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Three months ended Six months ended June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenue: Investment and management services, net $ Premium meat products, net - - Total net revenue Cost of revenue: Investment and management services Premium meat products - - Total cost of revenue Gross profit Operating expenses: General and administrative Selling and marketing Total operating expenses Operating loss ) Other income (expense): Interest expense: Related parties ) Other ) Gain on derivative liability - - Gain (loss) on value of derivative warrants ) ) ) Impairment of marketable securities ) - ) - Gain on sale of marketable securities - - Related party management fee - - Other income, net 7 Net loss $ ) $ ) $ ) $ ) Less: Net loss attributable to noncontrolling interest ) - ) - Net loss attributable to AMHC ) Net loss ) Other comprehensive loss: Unrealized gain (loss) from available for sale securities ) Comprehensive loss $ ) $ ) $ ) $ ) Comprehensive loss attributable to noncontrolling interest $ ) $
